Citation Nr: 1030413	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  09-27 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
the service-connected Scheuerman's disease with kyphosis and 
wedging of T7-8 ("back disability").

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) by reason of service-connected 
disability.  




REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney 




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran performed active service from July 31, 1974 to 
September 3, 1974, during the Vietnam Era.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from October 2007 and August 2009 rating 
decisions of the RO.  

A July 2007 Board decision granted service connection for the 
back disability.  By way of an October 2007 rating decision, the 
RO implemented the decision and assigned a 10 percent rating, 
effective on May 8, 1995.  

The Veteran received notice of the decision in December 2007.  He 
filed a Notice of Disagreement in August 2008.  A Statement of 
the Case was issued in May 2009 and an appeal was received in 
July 2009.  

As the claim before the Board involves a request for higher 
initial rating following the grant of service connection, the 
Board has characterized the issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for disabilities already service connected).  

By way of a June 2008 rating decision, the RO continued the 
assigned 10 percent rating.  

An August 2009 rating decision denied entitlement to a TDIU 
rating.  The Veteran timely appealed the rating decision.  

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The Veteran related that he was unemployable due to his back 
disability, as indicated on the July 2009 appeal.  He has been in 
receipt of Social Security Administration (SSA) disability 
benefits because of his service-connected back disability since 
June 5, 1984.  There is no evidence of VA having made efforts to 
obtain these records.  SSA records must be obtained before a 
decision on the claims can be made.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1993).  

In March 2008, the Veteran was afforded a VA examination to 
determine the severity of his back disability.  The physician who 
performed the examination stated that he was unable to review the 
c-file and that the Veteran did not bring any outside medical 
records (i.e., MRI reports or electromyography) with him.   

While the examiner utilized the history from a July 2004 VA 
examination, the Board finds the Veteran should be afforded 
another VA examination where the VA examiner has the opportunity 
to review the Veteran's complete history of his back disability, 
to include SSA records.  See generally Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  

Prior to arranging for the Veteran to undergo further VA 
examination, the VA should obtain and associate with the claims 
folder all outstanding VA medical records and attempt to obtain 
any pertinent private records.  

Specifically, the record reflects that the Veteran received a 
magnetic resonance imaging of his spine (MRI) in February 2008 
from Dr. R. R., a private physician.  A copy of this MRI is not 
associated with the claims file.  In other words, the treatment 
records from Primary Healthcare Plus and Franklin General 
Hospital appear incomplete.  

Further, a review of the claims file reflects that the Veteran 
also received prescriptions from a Dr. S. Y. affiliated with 
Aresenio Medical P.C. (located at 215 Rockaway Turnpike, Lawrence 
NY 11559) and Dr. R. F. (located at 42 Hey Hoe Woods Road 
Palisades, NY 10964).  

The Veteran also referenced that he received treatment by a Dr. 
Rios, an outside pain management specialist, during the March 
2008 VA examination.  These treatment records are not associated 
with the claims file.  The RO should attempt to obtain any 
pertinent private treatment records that are not associated with 
the claims file.

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Hence, on remand, the VA must obtain all outstanding pertinent VA 
medical records from VA facilities, following the current 
procedures prescribed in 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED to the RO for the following 
action:

After securing any necessary release forms, 
with full address information, all records 
of medical treatment, (to include the 
medical treatment records referenced 
above), which are not currently associated 
with the Veteran's claims file should be 
requested.  

All records obtained pursuant to this 
request must be included in the Veteran's 
claims file.  If the search for such 
records has negative results, documentation 
to that effect should be included in the 
claims file.  

2.  The RO should take appropriate steps to 
contact the SSA and obtain copies of the 
records pertinent to the Veteran's claim 
for SSA benefits and a copy of any 
determination awarding benefits.  If the 
records are not available, make a notation 
to that effect in the claims folder.  

3.  The Veteran should be scheduled for a 
VA examination to determine the 
manifestations, symptoms and severity of 
the service-connected low back disability, 
including any neurological manifestations.  
The claims file should be made available to 
and reviewed by the examiner.  All 
indicated tests and studies should be 
accomplished, and clinical findings should 
be reported in detail.

Based on a review of the claims file and 
the results of the examination, the 
examiner is asked to address the following 
questions:

(a)  Is the forward flexion of the 
thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees, 
or the combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees? 

(b)  Is there muscle spasm or guarding 
severe enough to result in an abnormal gait 
or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis?

(c)  Is there forward flexion of the 
thoracolumbar spine 30 degrees or less; or 
is there favorable ankylosis of the entire 
thoracolumbar spine?

(d).  Is there unfavorable ankylosis of the 
entire thoracolumbar spine?

(e)  Is there unfavorable ankylosis of the 
entire spine?

(f)  Are there any incapacitating episodes?  
If so, what is the total duration?

(g)  Is there functional loss due to pain, 
weakness, excess fatigability, or 
incoordination?

(h)  Is there x-ray evidence of involvement 
of 2 or more major joints or 2 or more 
minor joint groups, with occasional 
incapacitating exacerbations?

(i)  Is there any neurological impairment 
as result of the service-connected low back 
disability.  The examiner is specifically 
requested to comment on the June 2009 
opinion of Dr. P. C.  

(j)  The examiner should also address the 
impact of the Veteran's service-connected 
back disability on his ability to work 
(regardless of his age).  

If the examiner finds that he/she must 
resort to speculation to render the 
requested opinions, he/she must state what 
reasons, with specificity, that this 
question is outside the scope for a medical 
professional conversant in VA practices.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's response 
has expired, and all notice and development 
deemed necessary has been obtained, the RO 
should adjudicate the claim for increase 
and a TDIU rating, to include on an 
extraschedular basis, based on all the 
evidence of record.  If any benefits sought 
on appeal remains denied, the RO furnish 
the Veteran and his attorney with a fully 
responsive Supplemental Statement of the 
Case (SSOC) and afford them a reasonable 
opportunity for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


